Citation Nr: 0323934	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the VA Regional Office (RO) in 
Manila, Philippines, which found that the appellant had no 
recognized military service with the Armed Forces of the 
United States.



REMAND

The appellant contends, in essence, that he is entitled to VA 
benefits based upon military service during World War II.  In 
support of this contention, he has submitted a WD AGO Form 
53, Enlisted Record and Report of Separation Honorable 
Discharge, which indicates he had military service from July 
1942 to August 1948 with the 14th Infantry.  He also 
submitted an Honorable Discharge certificate, which shows 
that he was discharged from the Army of the United States in 
August 1948, and that he was a member of the 57th Infantry.  
Additionally, there is a February 1947 certificate from an 
individual identified as a first lieutenant, who attested to 
the fact that the appellant was a member of "C" Company, 
14th Infantry USAFIP, during World War II.  Similarly, a 
December 2000 joint affidavit from two individuals attested 
that they knew for a fact that the appellant was a member of 
the AUS-USAFFE under "C" Company, 14th Infantry Regiment, as 
well as Cannon Company, 57th Infantry Regiment, and was 
discharged in August 1948.  Further, the record contains a 
June 1938 statement from the Commonwealth of the Philippines, 
Philippine Army, certifying that the appellant had competed 
the requisite training  and been assigned as a "Private 
(Reserve)" with a militia division.

In November 1953, the U.S. Department of the Army certified 
that the appellant had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  Moreover, the Department of the Army stated that 
the appellant's military status as a member of the Army of 
the United States, previously granted through alleged service 
with the 14th Infantry Regiment (PA), had been revoked.  It 
was also stated that this redetermination superseded all 
prior determinations.

The November 1953 certification from the U.S. Department of 
the Army noted the appellant's name, his purported Army 
serial number (noted on both the WD AGO Form 53 and Honorable 
Discharge certificate), as well as his C number.

In his April 2002 Substantive Appeal, the appellant 
contended, in part, that the revocation of the military 
status of members of the 14th Infantry Regiment sometime in 
1953 had been lifted or otherwise recalled by the United 
States Armed Forces.  

The Board notes that it conducted additional development with 
respect to this case pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2).  Specifically, additional service 
records were obtained due to the appellant's contentions that 
the revocation of his military status had been lifted.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir., May 1, 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the [claimant] 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the appellant's claim for the RO to consider the additional 
evidence in the first instance.

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), to include its notification 
requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim of the impact of the 
notification requirements on his claim. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
with consideration of the additional 
evidence added to the record. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the appellant should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained after the issuance of the March 
2002 Statement of the Case (SOC), and provides an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


